Citation Nr: 0604715	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated as 20 percent disabling.  

2.  Evaluation of limitation of extension of the right knee, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from August 1966 to August 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO).   

This case has previously come before the Board.  Most 
recently, in June 2004, the Board remanded the case to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Board notes by rating decision dated in August 2005, the 
AOJ granted a separate 20 percent evaluation for limitation 
of extension of the right knee.  As that award is not a 
complete grant of benefits, the issue regarding the 
evaluation of the right leg disability remains in appellate 
status. See AB v. Brown, 6 Vet. App. 35 (1993)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In accordance with the March 2004 Joint Motion for Remand, 
the June 2004 Board remand specifically states that, "The 
AOJ must address 38 C.F.R. § 4.56."  Neither the August 2005 
rating decision nor the August 2005 supplemental statement of 
the case addresses 38 C.F.R. § 4.56.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id. In 
light of the foregoing, the issue regarding the evaluation of 
the appellant's right leg disability must be remanded again 
for the actions set forth below.

The issue on appeal should be 
readjudicated with consideration given 
to rating the right knee disability 
under all applicable rating codes.  The 
AOJ must address 38 C.F.R. § 4.56.  If 
the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 
 
 
 

